                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Theodore Manos, Tatyana Manos, Allison
Marshall, and Ronnie Robert Molina,                Civil No. 18-cv-0427 (PJS/HB)

                    Plaintiffs,

v.                                                   ORDER ON REPORT
                                                   AND RECOMMENDATION
Federal Bureau of Prisons; Eric Holder, former
Attorney General; Loretta Lynch, former
Attorney General; Sally Yates, former acting
Attorney General; Jefferson Sessions, former
Attorney General; Matthew Whitaker, acting
Attorney General; Harley G. Lapin, former BOP
Director; Charles E. Samuels, Jr., former BOP
Director; Thomas R. Kane, former Interim BOP
Director; Mark S. Inch, former BOP Director;
Hugh J. Hurwitz, acting BOP Director; John
Doe No. 1, former North Central Regional BOP
Director; John Doe No. 2, former North Central
Regional BOP Director; Jeffrey E. Krueger,
North Central Regional BOP Director; John
Doe No. 3, former South Central Regional
Director; John Doe No. 4, former DSCC
Director; Kethleen Kenney, BOP General
Counsel; Scott Fisher, former BOP Warden; M.
Travis Bragg, former BOP Warden; Sandy Jett,
former BOP Warden; John Doe No. 5, former
acting BOP Warden; L. LaRiva, former BOP
Warden; John Doe No. 6, former acting BOP
Warden; David Paul, former BOP Warden; and
John and Jane Does 7–15; all in their individual
and official capacities, except the Federal
Bureau of Prisons,

                    Defendants.
       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed to

the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED; and
       2.     The individual capacity claims against defendants Harley G. Lapin,
              Charles E. Samuels, Jr., Thomas R. Kane, Mark S. Inch, Hugh J. Hurwitz,
              Jeffrey E. Krueger, Kethleen Kenney, M. Travis Bragg, L. LaRiva,
              David Paul, John Doe No. 1, John Doe No. 2, John Doe No. 3, and
              John Doe No. 4 are DISMISSED WITHOUT PREJUDICE pursuant
              to Federal Rule of Civil Procedure 4(m).



Dated: 9/13/19                           s/Patrick J. Schiltz
                                         PATRICK J. SCHILTZ
                                         United States District Judge




                                           2
